Soule, J.
The deed to the plaintiff purports to convey an undivided half of a certain tract of marsh land lying in Water-town “on the West Boston Bridge Road, so called,” and refers to two recorded deeds to Cephas Brackett, as conveying the same premises, with another parcel to be deducted in the grant to the plaintiff, as having been already conveyed by the grantors to a third person. The deeds referred to describe the premises as bounded on the same road. Neither of the three deeds gives any other boundary on the northerly side. The road, therefore, is a monument called for by the deeds, and the premises con« *216veyed are bounded on the road as legally established. Cook v Babcock, 7 Cush. 526. The deed to Merrifield is nowhere referred to in the deed to the plaintiff, for the purpose of determining the boundary of the land conveyed to the plaintiff on the side next the road. And the description of the land to be “ deducted ” from that described in the deeds to Cephas Brackett can have no effect to control the affirmative description of the northerly boundary of the land conveyed to the plaintiff. The only ground on which it is supposed to have that effect is because it describes the dividing line between the “ deducted ” or Merrifield land and the land conveyed to the plaintiff as being two hundred and twenty-six feet long, which would carry the land farther than to the road. But even if the description of the land conveyed to the plaintiff had been in direct terms, “two hundred and twenty-six feet to the West Boston Bridge Road,” the distance given would have had no effect to carry the conveyance beyond the monument; and it is clear that a distance given in the description of land excluded from the conveyance cannot be more effective than the same distance would have been if made a part of the description of the land conveyed.
The Merrifield deed was inadmissible for the purpose for which it was offered. As already stated, it was not called for by the deed to the plaintiff. He was not a party to it. Nothing which it contained could convey any rights to him, or work an estoppel in his favor against the defendant. Moreover, if admitted, it could not have aided the plaintiff. It was made before the laying out of the road in 1873, and nothing which it contains could have controlled the subsequent deed, which bounded the plaintiff on the road. It makes no difference in the result whether the action of the county commissioners in 1873 changed the limits of the road, or left them as they were before. As the description in his deed bounded the plaintiff on the road, he took under it only to the road as it legally existed when his deed was made, even if the deeds to Cephas Brackett, referred to, conveyed land which was included in the road as laid out in 1873, and the plaintiff’s deed describes the land conveyed by it as the same premises described in or conveyed by those deeds. Stearns v. Rice, 14 Pick. 411
*217The land conveyed to the plaintiff being bounded on the road, which is a public highway, that road is not an incumbrance on the estate conveyed to him, and he has no cause of action against the defendant; and there must be Judgment on the verdict.